Case 1:19-cr-00160-MAC-ZJH Document 28 Filed 07/07/20 Page 1 of 1 PageID #: 107




 UNITED STATES DISTRICT COURT                         EASTERN DISTRICT OF TEXAS


 UNITED STATES OF AMERICA                        '
                                                 '
                         Plaintiff,              '
                                                 '
 v.                                              '           NO. 1:19-cr-160
                                                 '
 CHAD VINCENT MORRIS,                            '
                                                 '
                         Defendant.              '

                  ORDER ADOPTING REPORT AND RECOMMENDATION
                      OF UNITED STATES MAGISTRATE JUDGE

           Before the court is a report and recommendation of the United States magistrate judge

 regarding the Defendant’s competency for trial. The parties have not filed objections to the

 report.

           Having conducted an independent review, the court concludes that the Defendant is

 competent to stand trial because he is able to understand the nature and consequences of the

 proceedings against him, and able to assist his attorney in his defense. It is therefore

           ORDERED that the report and recommendation of the United States magistrate judge

 on the Defendant’s competency to stand trial is ADOPTED. It is further ORDERED that the

 Defendant, Chad Vincent Morris, is competent. The speedy trial time shall be excluded from

 January 2, 2020 until the date of this order.

           SIGNED at Beaumont, Texas, this 7th day of July, 2020.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE
